Scott, Ciiiee Justice.
The plaintiff in error seeks by proceedings in error to reverse a judgment filed and entered of record on January 16, 1911, in the District Court of Fremont County.
It does not appear from the record here presented that there was any motion for a new trial filed or presented to the court below, and it follows that the judgment in so far as proceedings in error are concerned became final on the date above mentioned. (Conradt v. Lepper, 13 Wyo. 99, 78 Pac. 1, 3 Ann. Cas. 627.) The petition in error was filed in this court on April 16, 1912, or one year and three months after the judgment was rendered. Section 5122, Compiled Statutes, 1910, provides that “No proceeding to reverse, vacate, or modify a judgment or final order shall be commenced, unless within one year after the rendition of the judgment, or the making of the final order complained of; or, in case the person entitled to such proceeding is an infant, a married woman, a person of unsound mind, or in prison, within one year, as aforesaid, exclusive of the time of such disability; Provided, however, That the court rendering such judgment or making such final order, upon application of the party desiring to institute such proceeding and upon making to said court a sufficient showing that said party will be unavoidably prevented from instituting such proceeding within said time, shall, by an order duly entered of record, give to said party a reasonable extension of time, not exceeding eighteen months, within which to institute such proceeding.” It does not appear from the record that this case falls within any of the exceptions contained in that section, or that there was any application made to the trial court for an extension of time within which to institute proceedings in error as therein provided. Upon this state of the record this court is without jurisdiction to entertain the attempted proceedings in error and the petition will be dismissed. Dismissed.
Potter, J. and Beard, J., concur.